        Case 1:20-cv-00328-WJ-GJF Document 3 Filed 04/15/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

ARTURO ANAYA,

       Petitioner,

v.                                                                          Civ No. 20-328 WJ/GJF

FNU LNU, and ATTORNEY GENERAL
FOR THE STATE OF NEW MEXICO,

       Respondents.

             ORDER REGARDING RECHARACTERIZATION OF LETTER

       THIS MATTER is before the Court on Petitioner’s handwritten letter challenging

unspecified state convictions. ECF 1. Such a challenge, however, must be raised in a 28 U.S.C.

§ 2254 habeas petition. See Montez v. McKinna, 208 F.3d 862, 865 (10th Cir. 2000). Furthermore,

Petitioner is warned that if he pursues relief now, “any subsequent [§ 2254 petitions] will be subject

to the restrictions on ‘second or successive’” habeas claims. Castro v. United States, 540 U.S.

375, 376 (2003).

       IT IS THEREFORE ORDERED that, if Petitioner wishes to seek relief from his state

convictions, he must (1) file an amended § 2254 petition on the proper form and (2) either prepay

the $5.00 filing fee or file a motion to proceed in forma pauperis no later than May 15, 2020.

The failure to timely comply with both directives will result in dismissal of this case.

       IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Petitioner a form

§ 2254 petition and an in forma pauperis motion.

       SO ORDERED.


                                               ________________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE
